Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
In response to the amendment filed 1/25/2021, claims 1-12 are withdrawn, claim 13 is cancelled, claims 14, and 17-19 have been amended, and new claim 21 is added. Claims 1-12 and 14-21 are pending and claims 14-21 are under examination.
Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive. 
Regarding the argument that the “hand-held user-input device” conveys sufficient structure to a PHOSITA, Examiner still interprets the term “device” is a nonce term in light of the specification. MPEP 2181(I)(A). A careful review shows that the term “hand-held user-input device” lacks an antecedent basis in the specification. See infra objection.
In response to the argument that “Figures 2A and 2B do not show a tackling dummy or a human torso,”1 Examiner respectfully disagreed. FIG. 2B, for example, illustrates a cognitive slave interface having a shape of a human head and shoulder. See FIG. 2B. 
In response to the argument that Tinjust fails to teach “action on the tackling dummy or human torso,”2 Tinjust teaches the claimed action. Tinjust teaches the action includes a tackling3 toward the tackling dummy of human torso4. See also ¶0079 (illustrating the action specifically requiring the tactile contact with slave human-machine interface.)

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “hand-help user-input device”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “hand-held user-input device” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101

Claims 14-21 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In particular, the amended claim 14 requires a human by reciting “an electronic display physically coupled to … a human torso”. The specification clearly describes the term “human torso” is a part of human organism. Spec. ¶0034 (“a human torso (e.g., around the chest of a coach))”).
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 14-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 14 recite(s) depict a first symbol at the time of an action by a player; receiving a first input associated with the first player and asserted to correspond to the depicted first symbol at the time of the action; and determining whether the first input corresponds to the depicted first symbol.

[STEP 1] The claim 14 recites at least one step or act. Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
[STEP2A PRONG I] The claim(s) 14 recite(s) causing an electronic display physically coupled to a tackling dummy or a human torso to depict a first symbol at the time of an action on the tackling dummy or human torso by a first player; receiving, after the first player has completed the action on the tackling dummy or human torso,  a first input associated with the first player and asserted to correspond to the depicted first symbol at the time of the action; and determining whether the first input corresponds to the depicted first symbol.

If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “Organization of Human Activity” grouping of abstract ideas or the “Mental Process” grouping.
Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
[STEP2A PRONG II] This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – “causing an electronic display physically coupled to a tackling dummy or a human torso to depict a first symbol at the time of an action on the tackling dummy or human torso by a first player.”
The “causing an electronic display [to depict data]” in the aforementioned steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites the following additional elements an electronic display physically coupled to a tackling dummy or a human torso. The specification describes “physically coupled to a human torso” as 
Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. (Step 2A: YES).
[STEP2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an electronic display to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “physically coupled to a tackling dummy or a human torso” amounts to no more than adding insignificant extra-solution activity to the judicial exception, which cannot provide an inventive concept. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the aforementioned step(s) was/were considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it Electric Power Group, LLC v. Alstom S.A., and Ameranth, court decisions cited in MPEP 2106.05(g) indicate that displaying data is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the aforementioned step(s) is/are well-understood, routine, conventional activity is supported under Berkheimer Option 2.
As noted previously, the claim as a whole merely describes how to generally adding insignificant extra-solution activity to the judicial exception. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
The claim is not patent eligible. (Step 2B: NO).
Claim(s) 17-21 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites the additional limitations of a kiosk with “hand-held user-input device” [claim 17], “smartphone, remote control, or tablet” [claim 18], and a signal from a sensor [claim 21], which are no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry. The mere recitation of “hand-held device, smartphone, remote control, or tablet” or merely describing a signal of a [generic] sensor without further particularly 
The aforementioned claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tinjust (U.S. Patent Application Publication 2013/0266918).
Regarding claim 14, Tinjust discloses a method comprising: 
causing an electronic display physically coupled to a tackling dummy or a human torso to depict a first symbol at the time of an action on the tackling dummy or human torso by a first player (cognitive slave interface in FIG. 2A and 2B; ¶0043: “a slave cognitive interface is illustrated in FIG. 2B integrated into a standee typically used during practice.”); 
receiving, after the first player has completed the action on the tackling dummy or human torso,  a first input associated with the first player and asserted to correspond to the depicted first symbol at the time of the action (FIG. 5; ¶0049: “FIG. 5 illustrates visual stimulus commands of different cognitive loading which can be employed during practice by subjecting a western educated athlete to shape recognition tasks … in order to trigger specific opposite action decision-making.”; ¶0115: “These pre-decision-making orders displayed via the master-interface correspond to a sport's specific action in terms of full body movement (displacement, shoot, pass, tackle, block, swing, etc.) that the athlete has to perform.”; ¶0116: “The athlete has to cognitively integrate the pre-decision-making order as fast as 
determining whether the first input corresponds to the depicted first symbol (¶0051: “motor-reaction time following stimulus information processing by the brain in response to different stimuli relative to the athlete's visual field is assessed and profiled”;).

Regarding claim 15, Tinjust further discloses that the first symbol is a letter or a number (¶0048: “a word, image, ideogram, different spectrum of sound, different type of vibration, etc. to interact with and stimulate the athlete in an improved way to cognitively simulate uncertain and unpredictable (complex) situations experienced by athletes during sports action.”).

Regarding claim 16, Tinjust further discloses storing a record, associated with the first player, of whether the first input corresponds to the depicted first symbol (¶¶0069-0071).

Regarding claim 17, Tinjust further discloses providing a user input to a hand-held user-input device that is connected to the display, the user input causing the display to depict the first symbol (control board in FIG. 8C; ¶0062: “a number of components can be implemented in a separate control board as illustrated in FIG. 8C … The control board includes a microcontroller configured to receive sensor information from sensors and from the master/slave interface main computer boards, configure the LEDs on the arms of the master-interface, and transmit information to the master/slave main computer boards digital input/output signals.”; FIG. 7 and ¶0061 illustrate the master interface).



Regarding claim 19, Tinjust further discloses causing the electronic display to depict a second symbol at the time of an action by a second player; and receiving from the second player a second input asserted to correspond to the depicted second symbol (¶0055 illustrates different position players).

Regarding claim 20, Tinjust further discloses that the display is coupled to a tackling dummy (cognitive slave interface in FIG. 2A and 2B; ¶0043: “a slave cognitive interface is illustrated in FIG. 2B integrated into a standee typically used during practice.”; ¶0080: “Responsive to an order sent by the master-interface directly or via a slave-interface, a given tactile slave-interface can be hit/pushed/touched by the subject/athlete.”; ¶0082: “IG. 3B illustrates a trigger slave-interface having a detection area defined by number of reflected beams defining a detection pattern for use in American football”; ¶0115: “These pre-decision-making orders displayed via the master-interface correspond to a sport's specific action in terms of full body movement (displacement, shoot, pass, tackle, block, swing, etc.) that the athlete has to perform.”).

Regarding claim 21, Tinjust further discloses that the electronic display is caused to depict the first symbol based on a signal from a sensor associated with the first player, the signal associated with 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant Response filed 1/25/2021, pp. 12-13.
        2 Applicant Response filed 1/25/2021, p. 13.
        3 ¶0115: “These pre-decision-making orders displayed via the master-interface correspond to a sport's specific action in terms of full body movement (displacement, shoot, pass, tackle, block, swing, etc.) that the athlete has to perform.”
        4 ¶0116: “The athlete has to cognitively integrate the pre-decision-making order as fast as possible to perform a sport specific action, for example an expected full body movement/displacement in an appropriate direction towards an appropriate prepositioned cognitive slave-interface within a minimum time window (irrespective of skill for example a sprint).”